 



CONSULTING AGREEMENT

 

This Consulting Agreement is made as this 8th day of January, 2016, by and
between Acorn Energy, Inc. (the “Company”) and Leap Tide Capital Management LLC
(“Consultant”).

 

R E C I T A L S:

 

WHEREAS, the Board of Directors (the “Board”) of the Company has appointed Jan
H. Loeb (“Loeb”) to serve as the Company’s president and chief executive
officer;

 

WHEREAS, Loeb is owner of the Consultant;

 

WHEREAS, the Board desires to engage the Consultant to provide executive
management services to the Company, upon the terms and conditions hereinafter
set forth; and

 

WHEREAS, the Consultant has agreed to provide such executive management services
to the Company, upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Engagement. The Company hereby agrees to engage Consultant to render the
consulting services described herein, and Consultant hereby accepts such
engagement.     2. Term. The engagement of Consultant by the Company as provided
in Section 1 shall commence on the date hereof and continue through and until
January 7, 2017 unless further extended or earlier terminated as hereinafter
provided (the period of such engagement, the “Term”).     3. Services.
Consultant shall make the services of Loeb available to the Company and shall
provide such other services to the Company as the Consultant and the Company
shall mutually agree upon from time to time. The Consultant shall cause Loeb to
serve as the Company’s principal executive officer in the capacities of
president and chief executive officer, with all the power and authority and
executing all the functions associated with such offices, and to cause Loeb to
commit sufficient business time to effectively discharge the responsibilities of
the Company’s president and Chief Executive Officer, without any additional
compensation. The foregoing notwithstanding, nothing in this Agreement shall
restrict Loeb from performing his other duties at the Consultant and/or
accepting consulting or employment arrangements or other positions outside of
his activities for the Company.     4. Payment and Expenses.         (a) Cash
Payment. The Company shall pay to Consultant compensation in the amount of
$17,000.00 per month during the Term.

 

   

 

 

  (b) Warrants. Consultant shall be entitled to purchase at an aggregate price
of $100, warrants to purchase 35,000 shares of Common Stock. The warrants shall
be issued on the later of (i) the day of the filing of an amendment to the
Certificate of Incorporation of the Company to increase the authorized shares of
the Company or (ii) if such amendment is not approved, April 1, 2016. The
warrants shall be exercisable at an exercise price equal to the closing price of
the common stock on the trading day preceding the issue date and will allow for
cashless exercise if there is no effective registration statement covering the
issuance or resale of the shares. The vesting period, exercise period and other
terms shall otherwise be substantially the same as the terms of the options
granted by the Company to its outside directors.         (c) Expenses. The
Consultant and Loeb shall be entitled to reimbursement for any out of pocket
expenses (travel, transportation, office, etc.) incurred in connection with the
consulting services rendered pursuant hereto.         (d) D&O Coverage. The
Company has confirmed that Loeb will be covered by the Company’s primary and
excess D&O insurance policy in his capacities of director as well as president
and chief executive officer, notwithstanding the fact that he is not an employee
of the Company, on the same basis as the other directors and executive officers
of the Company.         (e) No Other Compensation. Other than as set forth
herein or otherwise agreed in writing, neither the consultant nor Loeb shall
receive any other compensation or benefits in connection with this agreement or
Mr. Loeb’s service as a director and president and chief executive officer of
the Company.

 

5. Termination. Either party may terminate the Term for any or no reason upon
thirty (30) days’ notice to the other party, provided however, that in the event
of termination by the Company, Consultant shall still be entitled to the
payments provided for in Section 4(a) through the end of the given Term.     6.
Covenants of Consultant.         (a) Consultant recognizes that the knowledge
of, information concerning and relationship with customers, suppliers and
agents, and the knowledge of the Company’s business methods, systems, plans and
policies which Consultant will establish, receive or obtain as a consultant to
the Company, are valuable and unique assets of the business of the Company.
Consultant will not and agrees to ensure that Loeb will not, during or following
the Term, use or disclose any such knowledge or information pertaining to the
Company, its customers, suppliers, agents, policies or other aspects of its
business, for any reason or purpose, whatsoever except pursuant to Consultant’s
duties hereunder or as otherwise authorized by the Company in writing. The
foregoing restriction shall not apply, following termination of Consultant’s
engagement hereunder, to knowledge or information which (i) is in or enters the
public domain without violation of this Agreement or other obligations of
confidentiality by Consultant or its agents or representatives, (ii) Consultant
can demonstrate was in its possession on a non-confidential basis prior to the
commencement of this engagement with the Company, or (iii) Consultant can
demonstrate was received or obtained by it on a non-confidential basis from a
third party who did not acquire it wrongfully or under an obligation of
confidentiality, subsequent to the termination of the Consultant’s engagement
hereunder.

 

 2 

 

 

  (b) All memoranda, notes, records or other documents made or compiled by
Consultant or made available to Consultant while engaged concerning customers,
suppliers, agents or personnel of the Company, or the Company’s business
methods, systems, plans and policies, shall be the Company’s property and shall
be delivered to the Company on termination of Consultant’s engagement or at any
other time on request.         (c) During the term of Consultant’s engagement
and for one year thereafter, Consultant shall not and shall ensure that Loeb
shall not, except pursuant to and in furtherance of Consultant’s duties
hereunder, directly or indirectly solicit or initiate contact with any employee
of the Company or its subsidiaries with a view to inducing or encouraging such
employee to leave the employ of the Company for the purpose of being hired by
Consultant, an employer affiliated with Consultant or any competitor of the
Company.         (d) Consultant acknowledges that the provisions of this section
are reasonable and necessary for the protection of the Company and that the
Company will be irrevocably damaged if such covenants are not specifically
enforced. Accordingly, Consultant agrees that, in addition to any other relief
to which the Company may be entitled in the form of actual or punitive damages,
the Company shall be entitled to seek and obtain injunctive relief from a court
of competent jurisdiction for the purposes of restraining Consultant from any
actual or threatened breach of such covenants.

 

7. Independent Contractor Status. It is the express intention of the Company and
Consultant that the Consultant performs the covered services under this
Agreement as an independent contractor to the Company and that Loeb is also
provided such services, including his services as president and chief executive
officer of the Company, as an independent contractor. Nothing in this Agreement
shall in any way be construed to constitute the Consultant or Loeb as employees.
    8. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof. This Agreement may not be
modified or extended except by a writing signed by both parties hereto. This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective legal representatives, successors and assigns.     9. Governing
Law. This Agreement and all matters and issues collateral thereto shall be
governed by the laws of the State of Delaware applicable to contracts performed
entirely therein.

 

 3 

 

 

10. Severability. If any provision of this Agreement, as applied to either party
or to any circumstance, shall be adjudged by a court to be void and
unenforceable, the same shall in no way affect any other provision of this
Agreement or the validity or enforceability thereof.     11. Notices. All
notices or other communications hereunder shall be given in writing and shall be
deemed given if served personally, mailed by registered or certified mail,
return receipt requested or sent by nationally recognized courier service, to
the parties at the addresses below, or at such other address or addresses as
they may hereafter designate in writing.

 

If to the Company:

 

3844 Kennett Pike

Suite 204-4

Mall Building

Powder Mill Square

Greenville, Delaware 19807

 

If to Consultant:

 

10451 Mill Run Circle

Suite 400

Owings Mills, MD 21117

 

[Remainder of page intentionally left blank]

 

 4 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

  ACORN ENERGY, INC.       By:     Name: Christopher Clouser   Title: Chairman
of the Board         By:     Name: Michael Barth   Title: Chief Financial
Officer       Leap Tide Capital Management LLC       By:     Name: Jan Loeb  
Title: Managing Member

 

 5 

 

 

 

